DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 11, and 17 are objected to because of the following informalities:  
Claim 3, line 5: “the paleo-geographic surface” should be corrected to “the paleogeographic surface”.
Claim 11, line 6: “the paleo-geographic surface” should be corrected to “the paleogeographic surface”.
Claim 17, line 6: “the paleo-geographic surface” should be corrected to “the paleogeographic surface”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7, 11-12, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 11, and 17 recite “the plurality of potential energy gradients”. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation “the plurality of potential energy gradients” is intended as a new limitation or is referring to the previously recited “a plurality of potential energy vectors.”
Claim 7 recites the limitation "the reservoir" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The limitation “a reservoir” is defined in claim 6, however claim 7 does not depend from claim 6.
Claim 18 recites the limitations "the depth map" and “the thickness map” in line 4.  There is insufficient antecedent basis for this limitation in the claim. The limitations “a depth map” and “a thickness map” are defined in claim 17, however claim 18 does not depend from claim 17. This rejection could be overcome by amending the dependency of claim 18 to depend from claim 17.
Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Second paragraph

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more. 

With respect to Claim 1 the limitation(s):
determining, by the computer processor, a first plurality of sedimentary pathways using the grain size data; 
determining, by the computer processor, a topographical surface for the geological region of interest using the seismic data and/or well data; 
determining, by the computer processor, a second plurality of sedimentary pathways using the topographical surface; and 
generating, by the computer processor, a plurality of output sedimentary pathways based on a combination of the first plurality of sedimentary pathways and the second plurality of sedimentary pathways.

These limitation(s) is/are directed to an abstract idea and would fall within the “Mental Processes” grouping of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation(s) regarding “determining, by the computer processor, a first plurality of sedimentary pathways using the grain size data”, as drafted, are an act of evaluation and judgment that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “the computer processor” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for “the computer processor” language, “determining” in the context of this claim encompasses the user manually determining sedimentary pathways.
The limitation(s) regarding “determining, by the computer processor, a topographical surface for the geological region of interest using the seismic data and/or well data”, as drafted, are an act of evaluation and judgment that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “the computer processor” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for “the computer processor” language, “determining” in the context of this claim encompasses the user manually determining a topographical surface.
The limitation(s) regarding “determining, by the computer processor, a second plurality of sedimentary pathways using the topographical surface”, as drafted, are an act of evaluation and judgment that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “the computer processor” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for “the computer processor” language, “determining” in the context of this claim encompasses the user manually determining sedimentary pathways.
The limitation(s) regarding “generating, by the computer processor, a plurality of output sedimentary pathways based on a combination of the first plurality of sedimentary pathways and the second plurality of sedimentary pathways”, as drafted, are an act of evaluation and judgment that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “the computer processor” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for “the computer processor” language, “determining” in the context of this claim encompasses the user manually determining sedimentary pathways.
Further, referring to the MPEP 2106.04, the claim limitations are analogous to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

This judicial exception is not integrated into a practical application because the non- abstract additional elements of the claims do not impose meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recited the additional elements of:
The limitation(s) regarding “obtaining, by a computer processor, geological data and seismic data regarding a geological region of interest, wherein the geological data comprises grain size data” does not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra-solution activity to the judicial exception, i.e. data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as data gathering steps necessary or routine to implement the abstract idea.
The limitation(s) regarding “a computer processor” does not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

As such Examiner does NOT view that the claims 
-Improve the functioning of a computer, or to any other technology or technical field
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the  claim as a whole is more than a drafting effort designed to monopolize the exception - see
MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to  significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are well-understood, routine, and conventional (WURC). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “geological data and seismic data” are viewed as insignificant extra-solution activity, such as mere data gathering in a conventional way and, therefore, does not provide an inventive concept. Similarly, with regards to “ a computer processor” is view as a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Examiner further notes that such additional elements are viewed to be well-understood, routine, and conventional (WURC) as evidenced by: Gao et al. (Gao, Shu, and Michael Collins. "Net sediment transport patterns inferred from grain-size trends, based upon definition of “transport vectors”." Sedimentary Geology 81.1-2 (1992): 47-60.), Yamashita et al. (Yamashita, Shota, Hajime Naruse, and Takeshi Nakajo. "Reconstruction of sediment-transport pathways on a modern microtidal coast by a new grain-size trend analysis method." Progress in Earth and Planetary Science 5.1 (2018): 1-18.), Fotland (US 20170167254 A1), Sun et al. (US 20160070829 A1), Cross et al. (US 20020099504 A1), Harris el al. (US 20180267205 A1), Yang et al. (US 20170178313 A1), Sun et al. (US 20110240310 A1), and Tapscott et al. (US 20110264430 A1).

Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “geological data and seismic data” and “a computer processor” can be viewed as necessary data gathering and any device and do not impose a meaningful limitation describing what problem is being remedied or solved.

Independent claims 9 and 15 are also held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitations fail to establish that the claims are not directed to an Abstract idea. The independent claims 9 and 15 recites the additional elements of:
“a logging system coupled to a plurality of logging tools”, “a reservoir simulator”, and “a non-transitory computer readable medium” which do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Dependent claims 2-8, 10-14, and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea). 
Claims 2-8, 10-14, and 16-20 further limit the abstract idea with an abstract idea, such as a “Mental processes” and “Mathematical concepts”, and thus the claims are still directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 9, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (Yamashita, Shota, Hajime Naruse, and Takeshi Nakajo. "Reconstruction of sediment-transport pathways on a modern microtidal coast by a new grain-size trend analysis method." Progress in Earth and Planetary Science 5.1 (2018): 1-18.) in view of Fotland (US 20170167254 A1).

Regarding Claim 1. Yamashita teaches:
A method, comprising: 
obtaining, by a computer processor (See Page 6, Col. 2: Software.), geological data regarding a geological region of interest, wherein the geological data comprises grain size data (See Fig. 1, Fig. 2, Fig. 7, Page 6, Col. 2 and Page 14, Col. 2: Sampling and grain-size measurements. Observation of the geomorphological development.); 
determining, by the computer processor, a first plurality of sedimentary pathways using the grain size data (See Fig. 7, Abstract, and Page 5, Col. 1: Granulometric-parameter-based reconstruction of sediment-transport pathways.); 
determining, by the computer processor, a second plurality of sedimentary pathways using the topographical surface (See Fig. 4, Page 14, Col. 2: Topographic observations. Sediment-transport patterns were estimated on the basis of the observation of the geomorphological development.).
Yamashita is silent as to the language of:
obtaining, by a computer processor, seismic data regarding a geological region of interest;
determining, by the computer processor, a topographical surface for the geological region of interest using the seismic data and/or well data; and
generating, by the computer processor, a plurality of output sedimentary pathways based on a combination of the first plurality of sedimentary pathways and the second plurality of sedimentary pathways.
Nevertheless Fotland teaches:
obtaining, by a computer processor (See para[0045]: Processor.), seismic data regarding a geological region of interest (See Fig. 2 and para[0005]: Seismic surveying.);
determining, by the computer processor, a topographical surface for the geological region of interest using the seismic data and/or well data (See para[0023], para[0047], para[0051], and para[0061]: A topography corresponding to a surface primitive from the seismic data. Well logging data.); and
generating, by the computer processor, a plurality of output sedimentary pathways (See Fig. 1, para[0014], para[0022] – para[0023], and para[0048]: Sedimentation flow simulation. The predictions of the simulations are ranked 6 according to their matching metrics.) based on a combination of the first plurality of sedimentary pathways and the second plurality of sedimentary pathways (See Fig. 1, para[0057]: Each combination is used by the sedimentary flow simulation to make a respective prediction 3 for the sedimentary volume. The seismic data are matched 5 to the respective predictions of the sedimentary flow simulation.) .
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yamashita wherein obtaining, by a computer processor, seismic data regarding a geological region of interest; determining, by the computer processor, a topographical surface for the geological region of interest using the seismic data and/or well data; and generating, by the computer processor, a plurality of output sedimentary pathways based on a combination of the first plurality of sedimentary pathways and the second plurality of sedimentary pathways such as that of Fotland. Yamashita and Fotland are analogous to the instant application, because all of the references are directed to the same field of endeavor. Fotland teaches, “By requiring the simulation to model a sedimentary volume determined from the seismic data, the simulation can be optimized efficiently and consistency with the seismic data can be improved” (See para[0018]). One of ordinary skill would have been motivated to modify Yamashita, because using different combinations of sedimentary pathways to determine a plurality of output sedimentary pathways would help to optimize the sedimentary pathways to be more consistent with seismic data, as recognized by Fotland.

Regarding Claim 8. Yamashita is silent as to the language of:
The method of claim 1, 
further comprising: 
determining a plurality of sedimentary sources within the geological region of interest; and 
validating the plurality of output sedimentary pathways using the plurality of sedimentary sources.
Nevertheless Fotland teaches:
determining a plurality of sedimentary sources within the geological region of interest (See para[0062]: The basin topography and bathymetry may be used to identify potential sources of sediments in the seismic data.); and 
validating the plurality of output sedimentary pathways using the plurality of sedimentary sources (See para[0027] and para[0058]: To match the simulation predictions to the seismic data, the vertical thickness of the relevant sedimentary layers in the seismic data may be compared to the vertical thickness of the re-compacted modelled sedimentary volume for a number of different positions in the area of interest. In particular, thickness variations relative to the distance from the sedimentary source(s) are sensitive to the ratio of fine to coarse sediments in the particle size distribution as coarser (heavier) particles are deposited close to their sedimentary source than finer (lighter) particles.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yamashita wherein determining a plurality of sedimentary sources within the geological region of interest; and validating the plurality of output sedimentary pathways using the plurality of sedimentary sources such as that of Fotland. Yamashita and Fotland are analogous to the instant application, because all of the references are directed to the same field of endeavor. Fotland teaches, “By requiring the simulation to model a sedimentary volume determined from the seismic data, the simulation can be optimized efficiently and consistency with the seismic data can be improved” (See para[0018]). One of ordinary skill would have been motivated to modify Yamashita, because validating sedimentary pathways using a sedimentary source would help to optimize the sedimentary pathways to be more consistent with seismic data, as recognized by Fotland.

Regarding Claim 9. Yamashita teaches
A system, comprising: 
a logging system coupled to a plurality of logging tools (See Fig. 5, Fig. 7, Page 6, Col. 2 and Page 14, Col. 2: Sediments were excavated by shovel in intervals. Sieving. Software.); and
comprising functionality for: 
obtaining geological data from the logging system regarding a geological region of interest, wherein the geological data comprises grain size data (See Fig. 1, Fig. 2, Fig. 7, Page 6, Col. 2 and Page 14, Col. 2: Sampling and grain-size measurements. Observation of the geomorphological development.); 
determining a first plurality of sedimentary pathways using the grain size data (See Fig. 7, Abstract, and Page 5, Col. 1: Granulometric-parameter-based reconstruction of sediment-transport pathways.); 
determining a second plurality of sedimentary pathways using the topographical surface (See Fig. 4, Page 14, Col. 2: Topographic observations. Sediment-transport patterns were estimated on the basis of the observation of the geomorphological development.). 
Yamashita is silent as to the language of:
a reservoir simulator comprising a computer processor, wherein the reservoir simulator is coupled to the logging system, the reservoir simulator comprising functionality for:
obtaining seismic data regarding a geological region of interest; 
determining a topographical surface for the geological region of interest using the seismic data and/or well data; and 
generating a plurality of output sedimentary pathways based on a combination of the first plurality of sedimentary pathways and the second plurality of sedimentary pathways.
Nevertheless Fotland teaches:
a reservoir simulator comprising a computer processor (See para[0014] and para[0045]: Geological volumes. Processor.), wherein the reservoir simulator is coupled to the logging system, the reservoir simulator comprising functionality for:
obtaining seismic data regarding a geological region of interest (See Fig. 2 and para[0005]: Seismic surveying.); 
determining a topographical surface for the geological region of interest using the seismic data and/or well data (See para[0023], para[0047], para[0051], and para[0061]: A topography corresponding to a surface primitive from the seismic data. Well logging data.); and 
generating a plurality of output sedimentary pathways based on a combination of the first plurality of sedimentary pathways and the second plurality of sedimentary pathways (See Fig. 1, para[0014], para[0022] – para[0023], and para[0048]: Sedimentation flow simulation. The predictions of the simulations are ranked 6 according to their matching metrics.) based on a combination of the first plurality of sedimentary pathways and the second plurality of sedimentary pathways (See Fig. 1, para[0057]: Each combination is used by the sedimentary flow simulation to make a respective prediction 3 for the sedimentary volume. The seismic data are matched 5 to the respective predictions of the sedimentary flow simulation.) .
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yamashita wherein a reservoir simulator comprising a computer processor, wherein the reservoir simulator is coupled to the logging system, the reservoir simulator comprising functionality for: obtaining seismic data regarding a geological region of interest; determining a topographical surface for the geological region of interest using the seismic data and/or well data; and generating a plurality of output sedimentary pathways based on a combination of the first plurality of sedimentary pathways and the second plurality of sedimentary pathways such as that of Fotland. Yamashita and Fotland are analogous to the instant application, because all of the references are directed to the same field of endeavor. Fotland teaches, “By requiring the simulation to model a sedimentary volume determined from the seismic data, the simulation can be optimized efficiently and consistency with the seismic data can be improved” (See para[0018]). One of ordinary skill would have been motivated to modify Yamashita, because using different combinations of sedimentary pathways to determine a plurality of output sedimentary pathways would help to optimize the sedimentary pathways to be more consistent with seismic data, as recognized by Fotland.

Regarding Claim 15. Yamashita teaches:
A non-transitory computer readable medium storing instructions executable by a computer processor (See Page 6, Col. 2: Software.), the instructions comprising functionality for: 
obtaining geological data regarding a geological region of interest, wherein the geological data comprises grain size data (See Fig. 1, Fig. 2, Fig. 7, Page 6, Col. 2 and Page 14, Col. 2: Sampling and grain-size measurements. Observation of the geomorphological development.); 
determining a first plurality of sedimentary pathways using the grain size data (See Fig. 7, Abstract, and Page 5, Col. 1: Granulometric-parameter-based reconstruction of sediment-transport pathways.); 
determining a second plurality of sedimentary pathways using the topographical surface (See Fig. 4, Page 14, Col. 2: Topographic observations. Sediment-transport patterns were estimated on the basis of the observation of the geomorphological development.); and 
Yamashita is silent as to the language of:
obtaining seismic data regarding a geological region of interest; 
determining a topographical surface for the geological region of interest using the seismic data and/or well data; 
generating a plurality of output sedimentary pathways based on a combination of the first plurality of sedimentary pathways and the second plurality of sedimentary pathways.
Nevertheless Fotland teaches:
obtaining seismic data regarding a geological region of interest (See Fig. 2 and para[0005]: Seismic surveying.); 
determining a topographical surface for the geological region of interest using the seismic data and/or well data (See para[0023], para[0047], para[0051], and para[0061]: A topography corresponding to a surface primitive from the seismic data. Well logging data.); 
generating a plurality of output sedimentary pathways based on a combination of the first plurality of sedimentary pathways and the second plurality of sedimentary pathways (See Fig. 1, para[0014], para[0022] – para[0023], and para[0048]: Sedimentation flow simulation. The predictions of the simulations are ranked 6 according to their matching metrics.) based on a combination of the first plurality of sedimentary pathways and the second plurality of sedimentary pathways (See Fig. 1, para[0057]: Each combination is used by the sedimentary flow simulation to make a respective prediction 3 for the sedimentary volume. The seismic data are matched 5 to the respective predictions of the sedimentary flow simulation.) .
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yamashita wherein obtaining seismic data regarding a geological region of interest; determining a topographical surface for the geological region of interest using the seismic data and/or well data; generating a plurality of output sedimentary pathways based on a combination of the first plurality of sedimentary pathways and the second plurality of sedimentary pathways such as that of Fotland. Yamashita and Fotland are analogous to the instant application, because all of the references are directed to the same field of endeavor. Fotland teaches, “By requiring the simulation to model a sedimentary volume determined from the seismic data, the simulation can be optimized efficiently and consistency with the seismic data can be improved” (See para[0018]). One of ordinary skill would have been motivated to modify Yamashita, because using different combinations of sedimentary pathways to determine a plurality of output sedimentary pathways would help to optimize the sedimentary pathways to be more consistent with seismic data, as recognized by Fotland.

Regarding Claim 20. Yamashita is silent as to the language of:
The non-transitory computer readable medium of claim 15, 
wherein the instructions further comprise functionality for: 
determining a plurality of sedimentary sources within the geological region of interest; and 
validating the plurality of output sedimentary pathways using the plurality of sedimentary sources.
Nevertheless Fotland teaches:
determining a plurality of sedimentary sources within the geological region of interest (See para[0062]: The basin topography and bathymetry may be used to identify potential sources of sediments in the seismic data.); and 
validating the plurality of output sedimentary pathways using the plurality of sedimentary sources (See para[0027] and para[0058]: To match the simulation predictions to the seismic data, the vertical thickness of the relevant sedimentary layers in the seismic data may be compared to the vertical thickness of the re-compacted modelled sedimentary volume for a number of different positions in the area of interest. In particular, thickness variations relative to the distance from the sedimentary source(s) are sensitive to the ratio of fine to coarse sediments in the particle size distribution as coarser (heavier) particles are deposited close to their sedimentary source than finer (lighter) particles.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yamashita wherein determining a plurality of sedimentary sources within the geological region of interest; and validating the plurality of output sedimentary pathways using the plurality of sedimentary sources such as that of Fotland. Yamashita and Fotland are analogous to the instant application, because all of the references are directed to the same field of endeavor. Fotland teaches, “By requiring the simulation to model a sedimentary volume determined from the seismic data, the simulation can be optimized efficiently and consistency with the seismic data can be improved” (See para[0018]). One of ordinary skill would have been motivated to modify Yamashita, because validating sedimentary pathways using a sedimentary source would help to optimize the sedimentary pathways to be more consistent with seismic data, as recognized by Fotland.

Claim(s) 2, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Fotland as applied to claims 1, 9, and 15 above, and further in view of Sun et al. (US 20160070829 A1).

Regarding Claims 2, 10, and 16. Yamashita is silent as to the language of:
The method of claim 1, or the system of claim 9, or the non-transitory computer readable medium of claim 15,
further comprising: 
generating a minimum velocity map using the grain size data, wherein the grain size data comprises a grain size distribution of the geological region of interest; and 
determining a plurality of kinetic energy vectors using the minimum velocity map, wherein the first plurality of sedimentary pathways are determined based on the plurality of kinetic energy vectors.
Nevertheless Sun teaches:
generating a minimum velocity map using the grain size data (See Fig. 5, para[0007] – para[0008], para[0034], and para[0036]: Updated 2D flow velocity field.), wherein the grain size data comprises a grain size distribution of the geological region of interest (See para[0001] and para[0023]: Grain-size distribution.); and 
determining a plurality of kinetic energy vectors using the minimum velocity map (See para[0036] and para[0044] – para[0045]: Turbulent kinetic energy.), wherein the first plurality of sedimentary pathways are determined based on the plurality of kinetic energy vectors (See para[0036] and para[0044] – para[0045]: Other parameters, such as depth-averaged turbulent kinetic energy and depth-averaged turbulent dissipation, may also be used to determine the templates. In block 712, these templates are applied to the depth averaged flow velocity and depth averaged sediment concentrations to get the vertically-distributed flow profiles and vertically-distributed sediment concentration profiles for each map point.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yamashita generating a minimum velocity map using the grain size data, wherein the grain size data comprises a grain size distribution of the geological region of interest; and determining a plurality of kinetic energy vectors using the minimum velocity map, wherein the first plurality of sedimentary pathways are determined based on the plurality of kinetic energy vectors such as that of Sun. Yamashita and Sun are analogous to the instant application, because all of the references are directed to the same field of endeavor. Sun teaches, “By linking the resulting stratigraphic patterns, sedimentary body geometries, and rock properties, with the associated depositional processes and the corresponding geologic controls, such simulations can reduce uncertainty in reservoir interpretation and characterization” (See para[0022]). One of ordinary skill would have been motivated to modify Yamashita, because using a velocity map and kinetic energy vectors to determine sedimentary pathways would help to link depositional processes to resulting stratigraphic patterns and reduce uncertainty in reservoir interpretation, as recognized by Sun.

Claim(s) 3, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Fotland as applied to claims 1, 9, and 15 above, and further in view of Cross et al. (US 20020099504 A1).

Regarding Claims 3, 11, and 17. Yamashita is silent as to the language of:
The method of claim 1, or the system of claim 9, or the non-transitory computer readable medium of claim 15,
further comprising: 
generating a depth map and a thickness map of a formation using the seismic data and/or the well data; 
generating a paleogeographic surface using the depth map and thickness map; and 
determining a plurality of potential energy vectors using the paleo-geographic surface, wherein the second plurality of sedimentary pathways are determined based on the plurality of potential energy gradients.
Nevertheless Fotland teaches:
generating a depth map and a thickness map of a formation using the seismic data and/or the well data (See Fig. 2, para[0005], para[0021], para[0027], para[0055], para[0058]: The travel time of energy from source to receiver, via reflections and refractions from interfaces of subsurface strata, indicates the depth and orientation of such strata. Seismic data for a geological volume, the seismic data comprising one or more sedimentary layers. Vertical thickness of the relevant sedimentary layers in the seismic data. ); 
generating a paleogeographic surface using the depth map and thickness map (See para[0013], para[0023], and para[0051]: Paleo sea floor.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yamashita by generating a depth map and a thickness map of a formation using the seismic data and/or the well data; generating a paleogeographic surface using the depth map and thickness map such as that of Fotland. Yamashita and Fotland are analogous to the instant application, because all of the references are directed to the same field of endeavor. Fotland teaches, “The sedimentary flow simulation may include a constraint specifying a paleo sea floor for the deposition of the sedimentary volume” (See para[0023]). Fotland further teaches, “The constraints may be used to determine physical volumes of sediment, locations where aggregation of sediment of similar properties is expected, volumes of sediments that were created/deposited at the same geological age and/or the like. As such, the constraints may be used in the sedimentary flow simulation to understand the sedimentation process in the basin of interest” (See para[0052]). One of ordinary skill would have been motivated to modify Yamashita, because a paleogeographic surface would help to improve a sedimentation process of a basin of interest by placing constraints on the simulation, as recognized by Fotland.
Fotland is silent as to the language of:
determining a plurality of potential energy vectors using the paleo-geographic surface, wherein the second plurality of sedimentary pathways are determined based on the plurality of potential energy gradients.
Nevertheless Cross teaches:
determining a plurality of potential energy vectors using the paleo-geographic surface (See para[0034], para[0039], para[0042], para[0048], and Claim 3: Potential energy is created by the natural shoreline to basin gradients, the water depth of the sea floor, the topography created by organisms (reefs and mounds) and by currents and waves (biodetrital and ooid/pelletal shoals), and by storm setup at the coastline.), wherein the second plurality of sedimentary pathways are determined based on the plurality of potential energy gradients (See para[0050] - para[0052]: Sediment transport and sediment flux, q, are assumed proportional to the kinetic and potential energy of the sea floor. In these equations, the negative symbol indicates that the direction of sediment transportation is toward decreasing energy on the sea floor.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yamashita determining a plurality of potential energy vectors using the paleo-geographic surface, wherein the second plurality of sedimentary pathways are determined based on the plurality of potential energy gradients such as that of Cross. Yamashita and Cross are analogous to the instant application, because all of the references are directed to the same field of endeavor. Cross teaches, “The carbonate model disclosed is designed to realistically simulate the stratigraphic process-response system of carbonate environments even though the algorithms used for simulations are simplifications and proxies of the actual operations. From this realism requirement follow several other attributes of the model: (1) the model conserves mass and energy; (2) the model expresses relations between physical energy (potential and kinetic energy) and biologic energy …” (See para[0034]). One of ordinary skill would have been motivated to modify Yamashita, because using potential energy to determine sedimentary pathways would help to more realistically simulate stratigraphic processes, as recognized by Cross.

Claim(s) 4, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Fotland and Cross as applied to claims 3, 11, 17 above, and further in view of Harris el al. (US 20180267205 A1).

Regarding Claims 4, 12, and 18. Yamashita is silent as to the language of:
The method of claim 3, or the system of claim 11, or the non-transitory computer readable medium of claim 15,
wherein the paleogeographic surface is generated using a decompacted thickness and a relative relief map, and 
wherein the decompacted thickness is based on the depth map, the thickness map, and a lithological distribution map based on the geological data.
Nevertheless Fotland teaches:
wherein the paleogeographic surface is generated using a decompacted thickness (See para[0021], para[0047], and para[0055]: This data comprises one or more sedimentary layers that are previously de-compacted to provide the sedimentary volume to be modelled by the simulation.), and 
wherein the decompacted thickness is based on the depth map, the thickness map, and a lithological distribution map based on the geological data (See para[0017], para[0027], and para[0055]: seismic data for a geological volume comprising one or more sedimentary layers is analyzed by de-compacting the sedimentary layers to obtain a sedimentary volume. Thickness of the sedimentary layers. The curves show relationships between the properties of the sedimentary particles (e.g. grain size, chemical composition, etc.) and the amount of compaction according to the depth at which they are buried.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yamashita wherein the paleogeographic surface is generated using a decompacted thickness, and wherein the decompacted thickness is based on the depth map, the thickness map, and a lithological distribution map based on the geological data such as that of Fotland. Yamashita and Fotland are analogous to the instant application, because all of the references are directed to the same field of endeavor. Fotland teaches, “As this volume is compacted, preliminary to performing the simulation the volume is de-compacted to provide the sedimentary volume which acts as a constraint on the simulation” (See para[0055]). One of ordinary skill would have been motivated to modify Yamashita, because generating a paleogeographic surface using a decompacted thickness would help to compensate for compaction of sedimentary layers based on the depth of the layer, as recognized by Fotland.
Fotland is silent as to the language of:
wherein the paleogeographic surface is generated using a relative relief map.
Nevertheless Harris teaches:
wherein the paleogeographic surface is generated using a relative relief map (See para[0053] - para[0060]: palaeoenvironmental indicators of relative relief/depth.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yamashita wherein the paleogeographic surface is generated using a relative relief map such as that of Harris. Yamashita and Harris are analogous to the instant application, because all of the references are directed to the same field of endeavor. Harris teaches, “the topography drawn needs to be consistent with that implied by the geological record such as grain size and mineralogical maturity of sediments, provenance studies, fission track data, sedimentological and palaeoenvironmental indicators of relative relief/depth” (See para[0060]). One of ordinary skill would have been motivated to modify Yamashita, because generating a paleogeographic surface using a relative relief map would help to insure that the topography of the paleogeographic surface was consistent with the geological record, as recognized by Harris.

Claim(s) 5, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Fotland as applied to claims 1, 9, and 15 above, and further in view of Yang et al. (US 20170178313 A1).

Regarding Claims 5, 13, and 19. Yamashita is silent as to the language of:
The method of claim 1, or the system of claim 9, or the non-transitory computer readable medium of claim 15,
further comprising: 
determining a plurality of paleocurrent directions regarding the plurality of output sedimentary pathways, 
wherein the plurality of paleocurrent directions are vectors that describe a difference between the plurality of output sedimentary pathways and a plurality of syndepositional topographical gradients.
Nevertheless Yang teaches:
determining a plurality of paleocurrent directions regarding the plurality of output sedimentary pathways (See para[0006] – para[0007], para[0027]: Computing a paleocurrent direction.), 
wherein the plurality of paleocurrent directions are vectors that describe a difference between the plurality of output sedimentary pathways and a plurality of syndepositional topographical gradients (See Fig. 4, Fig. 6, Fig. 9, para[0053] – para[0054], and para[0057] – para[0058], : In some embodiments, the processor 30 may automatically correct the azimuth for the long axis for paleocurrent analysis (block 84) because long axis is inclined to upstream direction. The paleocurrent analysis (block 84) results in a paleocurrent direction 86. From this stereonet 116, a paleocurrent direction (arrow 118) may be determined.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yamashita by determining a plurality of paleocurrent directions regarding the plurality of output sedimentary pathways, wherein the plurality of paleocurrent directions are vectors that describe a difference between the plurality of output sedimentary pathways and a plurality of syndepositional topographical gradients such as that of Yang. Yamashita and Yang are analogous to the instant application, because all of the references are directed to the same field of endeavor. Yang teaches, “The sediment particle characteristics (e.g., long/short axis, patches size, roundness, sphericity, and patch orientation) may be commercially beneficial to entities engaged in natural resource exploration and recovery” (See para[0027]). One of ordinary skill would have been motivated to modify Yamashita, because determining paleocurrent directions would help to determine if recovery of natural resources would be commercially beneficial, as recognized by Yang.

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Fotland as applied to claims 1 and 9 above, and further in view of Sun et al. (US 20110240310 A1), hereinafter Sun’310.

Regarding Claims 6 and 14. Yamashita is silent as to the language of:
The method of claim 1 or the system of claim 9,
further comprising: 
determining a geological model of the geological region of interest using the plurality of output sedimentary pathways; and 
determining an amount of hydrocarbon production for a reservoir using the geological model.
Nevertheless Sun’310 teaches:
determining a geological model of the geological region of interest using the plurality of output sedimentary pathways (See para[0004], para[0007]: In the oil and gas industries, data and information about subsurface reservoirs are input into physics and process based models, which are then used to build geological models. Geologic models.); and 
determining an amount of hydrocarbon production for a reservoir using the geological model (See para[0012], para[0048]: Hydrocarbon production is predicted based on the model of the hydrocarbon reservoir.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yamashita by determining a geological model of the geological region of interest using the plurality of output sedimentary pathways; and determining an amount of hydrocarbon production for a reservoir using the geological model such as that of Sun’310. Yamashita and Sun’310 are analogous to the instant application, because all of the references are directed to the same field of endeavor. Sun’310 teaches, “Such models and predictions may be used to predict the structure and/or performance of a subsurface hydrocarbon reservoir to optimize hydrocarbon extraction there from” (See para[0048]). One of ordinary skill would have been motivated to modify Yamashita, because determining an amount of hydrocarbon production for a reservoir would help to optimize extraction from a hydrocarbon reservoir, as recognized by Sun’310.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Fotland as applied to claim 1 above, and further in view of Tapscott et al. (US 20110264430 A1).

Regarding Claim 7. Yamashita is silent as to the language of:
The method of claim 1, 
wherein the plurality of output sedimentary pathways are used to determine at least one seal within the reservoir.
Nevertheless Tapscott teaches:
wherein the plurality of output sedimentary pathways are used to determine at least one seal within the reservoir (See para[0085]: it may be possible through sediment-fill forward modeling to predict the quality and stratigraphic architecture of reservoirs and seals adjacent to and within the structure, and therefore the 3D location of potential subtle traps.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yamashita wherein the plurality of output sedimentary pathways are used to determine at least one seal within the reservoir such as that of Tapscott. Yamashita and Tapscott are analogous to the instant application, because all of the references are directed to the same field of endeavor. Tapscott teaches, “As is well understood, once a geologic basin is identified, the geoscientists must determine whether the geologic basin contains one or more plays, or regions in the subsurface to which hydrocarbons migrated, in which hydrocarbons accumulated, and in which hydrocarbons are stored or trapped” (See para[0006]). One of ordinary skill would have been motivated to modify Yamashita, because determining a seal within a reservoir would help to determine where hydrocarbons are stored or trapped, as recognized by Tapscott.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gao et al. (Gao, Shu, and Michael Collins. "Net sediment transport patterns inferred from grain-size trends, based upon definition of “transport vectors”." Sedimentary Geology 81.1-2 (1992): 47-60.) teaches determining sediment transport pathways using grain size data.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863